Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
			Response to Applicant’s Arguments
	Applicant’s arguments filed February 25, 2022 have been fully considered, but they are not deemed to persuasive.
	Applicant argues that “In column 28, lines 35-51, Akenine-Moller discloses time warping a portion of a previously rendered image and combining the results with a partially rendered current frame when a portion of the current frame is lost or corrupted or was not rendered. Applicant notes that Akenine-Moller does not reuse rendering information of a sub region, but instead uses a portion of the previously rendered image. In other words, Akenine-Moller uses a portion of the image rather than reusing rendering information of the portion of the image” which is not persuasive because the previously viewed image on display is a previously rendered (render image by definition is to make visible; to draw) image, therefore, the information of the portion of the previously viewed (or displayed, or rendered) image is equivalent to the claimed “rendering information of the portion of the previously displayed image.”
	Applicant argues that “Paragraph [0041] of Eash discloses directing a high resolution image to toward the center of a field of view of a user's eye and a lower resolution field display over a larger field of view, but does not disclose or suggest reusing rendering information of a sub region of the image. Paragraphs [0082] and [0083] disclose turning off a foveal display if the display is moved more than a particular distance, and cutting out a portion of the lower resolution field display that would 
be positioned in the same location of the foveal display. However, nowhere does Eash disclose or suggest determining at least one sub-region of a region to be presented whose rendering information is to be reused from previous rendering information of at least one corresponding sub- region of at least one previously-presented region” which is not persuasive.  In Eash’s field of view (e.g., Eash, figure 3) contains the high resolution portion of the displayed image (or foveal image)  and the low resolution portion; as the gaze of the user is tracked, only the foveal portion of the image is changed, but most of the remained portion of the displayed image are unchanged with its low resolution.  Since the displayed image is the rendered image for displaying, there are many portions of the previously rendered data of the low resolution part are re-used for the next displayed image which only changes the tracked high-resolution foveal portion.  Therefore, Eash also teaches the claimed “reusing rendering information from a previously presented sub portion” in his re-use of the information of most low-resolution region outside the foveal region.
	Accordingly, the claimed invention as represented in the claims does not represent a patentable distinction over the art of record.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over AKENINE-MOLLER et al (10,379,611) in view of EASH et al (2018/0284451).
 	As per claim 1, Akenine-Moller teaches the claimed “display apparatus” comprising: “means for tracking a pose of a user's head; at least one light source per eye” (Akenine-Moller, user/eye tracking 1553, figure 15A); and at least one processor configured to: “process pose-tracking data, collected by said means, to determine a position, an orientation, a velocity and an acceleration of the user's head” (Akenine- Moller, figure 21 — the HMD 2150); “predict a viewpoint and a view direction of the user in an extended-reality environment, based on the position, the orientation, the velocity and the acceleration of the user's head” (Akenine-Moller, column 25, lines 31-49); “determine a region of the extended-reality environment that is to be presented to the user, based on the predicted viewpoint and the predicted view direction of the user” (Akenine-Moller, column 23, lines 5-16); “determine at least one sub-region of the region to be presented whose rendering information is to be re-used from previous rendering information of at least one corresponding sub-region of at least one previously-presented region of the extended-reality environment” (Akenine-Moller, column 28, lines 35-51; column 37, lines 50-67 - One embodiment of the invention uses time warping techniques to warp a portion of a previously-rendered image frame and combining the results with the partially rendered current frame); “send, to a rendering server, information indicative of remaining sub-regions of the region to be presented that are required to be re-rendered and pose information indicative of the predicted viewpoint and the predicted view direction of the user’ (Akenine-Moller, column 28, lines 35-51; column 37, lines 50-67); “receive, from the rendering server, rendering information of the remaining sub-regions of the region to be presented” (Akenine-Moller, column 37, lines 50-67); “merge the rendering information of the at least one sub-region and the rendering information of the remaining sub-regions to generate at least one image” (Akenine-Moller, column 28, lines 35-51); and “display the at least one image via the at least one light source” (Akenine-Moller, column 28, lines 35-51). It is noted that Akenine-Moller does not explicitly teach “generate the rendering information of the at least one sub-region based on the previous rendering information.” However, Akenine- Moller’s time warping (Akenine-Moller, column 28, lines 35-51; column 37, lines 50-67) in which, just before displaying the next image frame, the sensor data is captured again and is used to transform the scene to fit the most recent sensor data (i.e., "warping" the current image frame) suggests the claimed “generate the rendering information of the at least one sub-region based on the previous rendering information” (see also Eash, [0041], [0082]-[0083]; figures 1f-1j and 2). 
	Applicant argues that “In column 28, lines 35-51, Akenine-Moller discloses time warping a portion of a previously rendered image and combining the results with a partially rendered current frame when a portion of the current frame is lost or corrupted or was not rendered. Applicant notes that Akenine-Moller does not reuse rendering information of a sub region, but instead uses a portion of the previously rendered image. In other words, Akenine-Moller uses a portion of the image rather than reusing rendering information of the portion of the image” which is not persuasive because the previously viewed image is a previously rendered (to render image by definition is to make visible; to draw)  image, therefore, the information of the portion of the previously viewed (or displayed, or rendered) image is equivalent to the claimed “rendering information of the portion of the previously displayed image.”
	Applicant argues that “Paragraph [0041] of Eash discloses directing a high resolution image to toward the center of a field of view of a user's eye and a lower resolution field display over a larger field of view, but does not disclose or suggest reusing rendering information of a sub region of the image. Paragraphs [0082] and [0083] disclose turning off a foveal display if the display is moved more than a particular distance, and cutting out a portion of the lower resolution field display that would 
be positioned in the same location of the foveal display. However, nowhere does Eash disclose or suggest determining at least one sub-region of a region to be presented whose rendering information is to be reused from previous rendering information of at least one corresponding sub- region of at least one previously-presented region” which is not persuasive.  In Eash’s field of view (e.g., Eash, figure 3) contains the high resolution portion of the displayed image (or foveal image)  and the low resolution portion; as the gaze of the user is tracked, only the foveal portion of the image is changed, but most of the remained portion of the displayed image are unchanged with its low resolution.  Since the displayed image is the rendered image for displaying, there are many portions of the previously rendered data of the low resolution part are re-used for the next displayed image which only changes the tracked high-resolution foveal portion.  Therefore, Eash also teaches the claimed “reusing rendering information from a previously presented sub portion” in his re-use of the information of most low-resolution region outside the foveal region.
Thus, it would have been obvious, in view of Eash, to configure Akenine-Moller’s method as claimed by using the previous rendering information to generate the current rendering information of sub-regions. The motivation is improve the efficiency of information rendering and improve the speed of process.

Claim 2 adds into claim 1 “means for tracking a user's gaze, wherein the at least one processor is configured to: process gaze-tracking data, collected by the means for tracking the user's gaze, to determine a gaze direction, a gaze velocity and a gaze acceleration per eye of the user; predict a gaze location of the user in the extended- reality environment, based on the gaze direction, the gaze velocity and the gaze acceleration; and -send, to the rendering server , gaze information indicative of the predicted gaze location, wherein the region to be presented is determined based on the predicted gaze location” (Akenine-Moller, column 25, line 31 to column 26, line 22; Eash, [0071], [0082]-[0083], [0092]-[0094], [0124)).

Claim 3 adds into claim 2 “wherein the at least one sub-region of the region to be presented whose rendering information is to be derived from the previous rendering information is determined based on the predicted gaze location” (Akenine-Moller, column 50, line to column 26, line 3 - The viewpoint analysis and processing logic 2145 and the GI module 2105; Eash, [0071], [0082]-[0083], [0092]-[0094], [0124)).

Claim 4 adds into claim 1 “wherein the at least one processor is configured to compute a quality score for each sub-region of the region to be presented, wherein a quality score is computed for a given sub-region based on whether or not previous rendering information of at least one corresponding sub-region of the at least one previously-presented region is available for the given sub-region” (Akenine-Moller, column 23, lines 29-50 - At the time the next frame needs to be displayed within the left and/or right display 1717, time warp module 1720 transforms image frame N-1 or image frame N (if rendering of image frame N is complete) to fit the most recent sensor data provided by user/eye tracking module 1553. This transformation is performed by the time warp module 1720 using the previously-generated depth maps stored in the processing engine's Z-buffers 1718. The transformation moves objects in 3D space with relatively small computational requirements; Eash, [0071], [0082]-[0083], [0092]-[0094], [0124)).

Claim 5 adds into claim 4 “wherein the quality score is computed for the given sub-region based on a comparison of a resolution required for the given sub-region and a resolution at which the previous rendering information of the at least one corresponding sub-region is available” (Akenine-Moller, column 22, lines 26-40 — the foveated rendering).

Claim 6 adds into claim 4 “wherein the at least one processor is configured to: - determine a priority order in which the remaining sub-regions of the region to be presented are required to be re-rendered, based on corresponding quality scores of the remaining sub-regions; and - send the priority order to the rendering server wherein the rendering information of the remaining sub-regions is received from the rendering server as per the priority order” which would have been obvious (Akenine-Moller, column 24, line 45 to column 26, line 22) because a person of skilled in the art would set a higher priority order for regions in the direction where the user's head is predicted to move to.

Claim 7 adds into claim 4 “wherein, when determining the at least one sub-region of the region to be presented whose rendering information is to be derived from the previous rendering information, the at least one processor is configured to identify the given sub-region as one of the at least one sub-region when the quality score of the given sub-region is above a predefined threshold score” which would have been obvious (Akenine-Moller, column 22, lines 44-58) because a person of skilled in the art would identify subregions to move in the direction where the user’s head is predicted having a high priority order, or above a predefined threshold score.

Claims 8-14 claim a method based on the display apparatus of claims 1-7; therefore, they are rejected under a similar rationale.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU K NGUYEN whose telephone number is (571)272-7645. The examiner can normally be reached M-F 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee M. Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHU K NGUYEN/Primary Examiner, Art Unit 2616